DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Remarks
This action is in response to the request for continuation filed on 6/28/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-4, 8, 9-12, 15, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US 2004/0049445), and further in view of Conners et al. (US 9,542,367).
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore in view of Conners, and further in view of Bisbee et al. (US 2004/0093493).
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore in view of Conners, and further in view of Bushman et al. (US 2005/0257045).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
The limitation of “combining…the sets of documents”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “combining” in the context of this claim encompasses the user putting papers in a same pile. Similarly, the limitation of “extracting”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “extracting” in the context of this claim encompasses the user separating received signed documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 9 and 16 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claims recite “receiving…a set of documents”, “providing… the single signing packing”, “receiving…the executed signing package”, and “providing…the extracted individual signed documents.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receiving…a set of documents”, “providing… the single signing packing”, “receiving…an executed signing package”, and “providing…the extracted individual signed documents”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	With respect to claims 2 and 10, the limitations assign a tag to each document and extract based on the tags.  This adds only further abstract limitations because encompasses labeling the documents and separating documents according to the labels.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	With respect to claims 3, 4, 11, 12, 17, and 18, the limitations specify the location of the electronic document service as being within or separate from an agent server.  This is recited as a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.

With respect to claims 5 and 13, the limitations are directed towards determining that the user does not satisfy one or more signing requirements and providing interface elements for display to the user.  The “determining”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a user observing that requirements are not met, either from given information or knowledge.  Further, the “providing” does not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II) “Presenting offers and gathering statistics.”

	With respect to claims 6 and 14, the limitations discuss determining the user does not satisfy requirements, which has been discussed above with respect to claims 5 and 13 and does not provide significantly more.

	With respect to claims 7, 15, and 19, the limitations are directed towards the set of signing requirements which does not provide significantly more than the above identified abstract idea.
	
With respect to claims 8, 16, and 20, the limitations are directed towards the set of signing requirements which does not provide significantly more than the above identified abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9-12, 15, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US 2004/0049445), and further in view of Conners et al. (US 9,542,367).

With respect to claim 1, Kishore teaches a method comprising:
receiving, by an agent server, from each of a plurality of suppliers, a set of documents each having one or more fillable fields to be executed by a user within a shared network of an electronic document service (Kishore, pa 0050, At block 302, the lender transmits loan application information (sometimes referred to as 1003 data) to the engine 200), the plurality of suppliers each being different suppliers (Kishore pa 0027, Commonly, the various transaction participants prepare transaction documentation on paper. For example, in a typical home mortgage loan transaction, one participant may prepare investor documents (i.e., negotiable instruments, such as the note), another participant may prepare disclosure documents, and yet another participant may prepare loan specific documents (i.e., loan application).), each set of documents requiring a signature to be executed (Kishore, pa 0060, The engine 200 then creates a signing packet or a subset of the transaction documents that includes the specific set of the documents to be signed by the customer.);
combining, by the agent server via the electronic document service, the sets of documents from each of the different suppliers into a single signing packing based on the set of signing requirements associated with each document (Kishore, pa 0031, the smart document management module 204 instantiates a set of documents for a new transaction and receives preliminary information associated with this set of documents.), the set of collection requirements comprising electronic authentication requirements for each set of documents prerequisite to combining a given set of documents into the single signing packing (Kishore, pa 0038, In the context of a home mortgage transaction, the documents to be signed typically include disclosure documents, investor documents, and loan specific documents. In the past, such documents have been generated in paper form and are signed by the borrower physically writing their name in ink on the paper documents. The signature module 210, however, permits a party, such as a borrower, to execute the documents electronically.);
providing, by the agent server, the single signing packing for execution to the user (Kishore, pa 0060, At block 320 the customer electronically signs all documents requiring customer signature); 
receiving, by the agent server, an executed signing package comprising signed documents of each of the sets of documents (Kishore, pa 0060, The engine 200 then creates a signing packet or a subset of the transaction documents that includes the specific set of the documents to be signed by the customer… After the documents requiring signature have been electronically signed, the engine 200 stores the electronic original of each electronically signed document to a secure electronic vault for storage).
Kishore doesn't expressly discuss extracting, by the agent server via the electronic document service, individual signed documents from the executed signing package; and providing, by the agent server, the extracted individual signed documents to the corresponding suppliers based on the set of collection requirements.
Conners teaches each document corresponding to a set of signing requirements and a set of collection requirements (Conners, Col. 11 Li. 36-39, The information contained within the example EDI document 300 includes information such as where the data came from, who will ultimately get the data, and what the system is expected to do with the data upon reception); 
combining, by the agent server via the electronic document service, the sets of documents into a single signing packing based on the set of signing requirements associated with each document (Conners, Col. 3 Li. 19-25, In response to reception of an electronic data interchange (EDI) instance document, the present technology determines that a hierarchical EDI reception processing rule sequence, useable to partition encoded hierarchical envelopes of the EDI instance document and to invoke processing of payload data packaged within the encoded hierarchical envelopes, has not been configure);
extracting, by the agent server via the electronic document service, individual signed documents from the executed signing package (Conners, Col. 3 Li. 5-6, unpack lower-level EDI envelopes from an EDI document & Col. 13 Li. 23-29, determine an EDI reception processing rule sequence usable to partition encoded hierarchical envelopes of the EDI instance documents); and
providing, by the agent server, the extracted individual signed documents to the corresponding suppliers based on the set of collection requirements (Conners, Col. 3 Li. 7-9, invoke the appropriate process within the accounts payable department & Col. 13 Li. 23-29, invoke processing of payload data packaged within the encoded hierarchical envelopes).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kishore with the teachings of Conners because it improves the interoperation among systems that utilize complex and varied standards for communication (Conners, Col. 2 Li. 32-35).

With respect to claim 2, Kishore in view of Conners teaches the method of claim 1, wherein combining the set of documents into the single signing packing comprises: assigning, by the agent server via the electronic document service, to each document in the sets of documents, a tag associated with a supplier of the document (Conners, Col. 2 Li. 65 – Col. 3 Li. 4, certain values that are encoded within fields of the envelopes are pre-configured and mapped to different processes intended to manage and process the EDI document payload data within the respective envelopes. For example, the term "PAYABLE" may be mapped to an accounts payable department process);
wherein extracting the individual signed documents from the executed signing package comprises extracting the individual signed documents based on the tags associated with each document in the sets of documents (Conners, Col. 3 Li. 6-9, unpack lower-level EDI envelopes from an EDI document and to invoke the appropriate process within the accounts payable department that is mapped by the "PAYABLE” keyword).

With respect to claim 3, Kishore in view of Conners teaches the method of claim 1, wherein the electronic document service is implemented within the agent server (Kishore, pa 0024, FIG. 2 illustrates details of one embodiment of an automated financial services engine 200).

With respect to claim 4, Kishore in view of Conners teaches the method of claim 1, wherein the electronic document service is implemented within a server separate from the agent server (Kishore, Fig. 2, web server, application server).

With respect to claim 8, Kishore in view of Conners teaches the method of claim 1, wherein the set of collection requirements of a document of the sets of documents specifies information that is captured at the time of execution of the document and provided back to the corresponding supplier of the document (Conners, Col. 11 Li. 18-22).

	With respect to claims 9-12 and 15, the limitations are essentially the same as claims 1-4 and 8, and are thus rejected for the same reasons.

With respect to claims 16-18 and 20, the limitations are essentially the same as claims 1, 2, 3, and 8, and are thus rejected for the same reasons.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore in view of Conners, and further in view of Bisbee et al. (US 2004/0093493).

With respect to claim 5, Kishore in view of Conners teaches the method of claim 1, as discussed above.  
Bisbee teaches determining, by the agent server, that the user does not satisfy one or more signing requirements of the sets of signing requirements; and
providing, by the agent server, one or more interface elements for display to the user, the one or more interface elements configured to, when selected, perform one or more remedial actions based on the one or more signing requirements that the user does not satisfy (Bisbee, pa 0113 & 0121, Remedy of a digital signature that fails to verify requires the digital signature to be recomputed and the signature block to be retransmitted. Remedying a violation of authentication certificate validity period includes notifying the user that the user's certificate has expired and must be renewed and notifying the transaction owner that the transaction is incomplete.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kishore in view of Conners because it ensures that all digital signatures are verified and validated (Bisbee, pa 0112).

With respect to claim 6, Kishore in view of Conners teaches the method of claim 5, wherein determining the user does not satisfy one or more signing requirements comprises determining that an account of the user does not satisfy the one or more signing requirements (Bisbee, pa 0121, user certificate).

With respect to claim 13, the limitations are essentially the same as claim 5, and are thus rejected for the same reasons.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore in view of Conners, and further in view of Bushman et al. (US 2005/0257045).

With respect to claim 7, Kishore in view of Conners teaches the method of claim 1, as discussed above.  Bushman teaches wherein the set of signing requirements for a document of the sets of documents specifies language that is displayed to the user at the time the user electronically signs the document (Bushman, pa 0461, In the case of a financial transaction, the appropriate language to bind the parties legally to the transaction can be inserted in the appropriate interfaces and digital documents which are signed and authenticated).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kishore in view of Conners with the teachings of Bushman because if it ever becomes necessary to prove the validity of the transfer instruments at a later time, the interface associated with presenting and digitally signing these documents can also be configured so as to comply with the appropriate regulations governing the transfer of funds (Bushman, pa 0463).

With respect to claims 14 and 19, the limitations are essentially the same as claims 1-4 and 8, and are thus rejected for the same reasons.

Response to Arguments
 35 U.S.C. 101
Applicant's argues that the claims now integrate into a practical application because the claims combine sets of documents each requiring a signature to be executed, each from different suppliers, and having electronic authentication requirements prerequisite to combining.  The Examiner respectfully disagrees.  As discussed above, the combining step can be done mentally.  Specifying that those documents have certain requirements associated with them does not cure this issue.  The electronic authentication requirements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception.

35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Kishore (US 2004/0049445).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169